Exhibit 10.75

 

FIRST amendment
to
LITTELFUSE, INC. 401(K) RETIREMENT AND SAVINGS PLAN

 

The Littelfuse, Inc. 401(k) Retirement and Savings Plan, originally effective as
of January 1, 1993, as presently maintained under an amendment and restatement
made effective as of January 1, 2017, is hereby amended effective as of the
dates indicated below, in the following respects:

 

 

 

FIRST CHANGE

 

Effective January 1, 2018, Section 9.2l of the Adoption Agreement, Other
excluded Employees, is amended to exclude interns hired after January 1, 2018 as
follows:

 

9.2

Covered Employees Exclude. Select available options below:

                                   

(Note: Persons classified by the Employer as independent contractors such that
the Employer does not withhold income or employment taxes from their pay and who
are recharacterized by the DOL, another agency, or a court as Employees of the
Employer, are automatically excluded from coverage unless and until the Employer
elects to extend coverage to such persons.)

 

   

All Contributions

Employee

Matching

Nonelective

QNEC

Safe Harbor1

1.

Other excluded Employees2:

Employees of SSAC, LLC; interns hired after January 1, 2018

1. ☐ OR

2. ☒

3. ☐

4. ☒

5. ☒

6. ☒

 

 

 

 

SECOND CHANGE

 

Effective February 1, 2018, Section 25.5 of the Adoption Agreement, Optional
Limitations on Hardship Withdrawals is amended to provide as follows:

 

25.5

Optional Limitations on Hardship Withdrawals.

 

  a. ☐ Minimum Hardship Withdrawal Amount. The minimum hardship withdrawal
amount is: $____________________

    i. ☐ If less, Participant may withdraw 100% of his withdrawable interest    
     

  b. ☐ Suspension of Further Hardship Withdrawals. The suspension period will
last ____________________ months           c. ☒ Limit Number of Hardship
Withdrawals. The number of hardship withdrawals a Participant may receive during
the calendar year is limited to: 2

         

 

FINAL CHANGE

 

Effective January 1, 2018, Section C.2d of the Automatic Contribution
Arrangement With Optional Automatic Escalation Feature is amended to provide as
follows:

 

 

d.

Subject to any elections in ii.. or iv. below, the automatic increase will be
applied each adjustment date.

 

i.

The adjustment dates are:

     

      A. ☐ First day of each calendar year                   B. ☐ Anniversaries
of the Employee's hire or rehire date

 

1

--------------------------------------------------------------------------------

 

 

      C. ☒ Each April 1 to the extent at least 45 days have elapsed since the
Participant's eligibility date (month/day – must be first day of month)

  

 

ii.

The increase will apply as soon as administratively practicable following the
applicable adjustment date

          Note: If an Eligible Employee who is subject to automatic escalation
modifies the amount of his 401(k) Contributions taken into account in applying
the automatic escalation provisions within 45 days of an adjustment date,
notwithstanding any other provision of the Plan, his 401(k) Contributions will
not be adjusted as of such adjustment date, but will be adjusted as of the
immediately following adjustment date.      

 

iii.

The first increase will apply to a new Eligible Employee beginning with the
first adjustment date after:

     

      A. ☒ The date the Eligible Employee first became subject to the automatic
escalation provisions                   B. ☐ The close of the Plan Year in which
the Eligible Employee first became subject to the automatic escalation
provisions

        1. ☐ For an Eligible Employee who affirmatively elects out of the ACA,
but is still subject to automatic escalation, the first increase applies
beginning with the first adjustment date after the Eligible Employee would have
become subject to the automatic escalation provisions but for his affirmative
election              

      C. ☐ The close of the Plan Year following the Plan Year in which the
Eligible Employee first became subject to the automatic escalation provisions

        1. ☐ For an Eligible Employee who affirmatively elects out of the ACA,
but is still subject to automatic escalation, the first increase applies
beginning with the first adjustment date after the Eligible Employee would have
become subject to the automatic escalation provisions but for his affirmative
election              

  iv. ☒  An Eligible Employee may elect a different adjustment date

 

 

 

*          *          *

 

 

 

EXECUTED AT Chicago, Illinois this 6th day of February, 2018.

 

 

 

 

Littelfuse, Inc.

 

 

 

By: /s/ Ryan K. Stafford

 

 

 

Title: Executive Vice President, Chief Legal and Human Resources Officer &
Corporate Secretary

 

2